COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §                 No. 08-14-00285-CR
IN RE
                                                 §             ORIGINAL PROCEEDING
STEVEN E. COTTINGHAM,                                         ON PETITION FOR WRIT OF
                                                 §                  MANDAMUS
RELATOR.
                                                 §

                                       JUDGMENT

        The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable William E. Moody, Judge of the 34th District Court of El Paso, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

        IT IS SO ORDERED THIS 29TH DAY OF OCTOBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.